ON CONFESSION OF ERROR
LOGUE, J.
In conjunction with the filing of the plaintiffs complaint in the underlying residential foreclosure case, a summons was issued in the name of, and directed to be served upon, an individual identified as “UNKNOWN PERSON(S) IN POSSESSION OF THE SUBJECT PROPERTY.” The Return of Service, however, indicated that the summons and complaint were allegedly served upon a person named “La-zareth Fracis,” who is in actuality the appellant, Nazareth Solomon,
The appellant subsequently filed a motion to quash service of process alleging that service of process was improper and no action had been properly commenced against him. The trial court denied the motion and this appeal followed.
Based upon our independent review of the record and the appellee’s proper and commendable confession of error, we reverse the trial court’s order and remand with instructions that service of process upon the appellant be quashed. See Gilliam v. Smart, 809 So.2d 905 (Fla. 1st DCA 2002). We note that doing so is without prejudice to the appellee’s ability to perfect service upon the appellant in accordance with the Florida Rules of Civil Procedure.
Reversed and remanded with instructions.